Citation Nr: 0844830	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-107 52A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  What evaluation is warranted for carpal tunnel syndrome 
of the right upper extremity with history of neuropathy, 
currently assigned a 10 percent evaluation, from February 24, 
2005?  

2.  What evaluation is warranted for carpal tunnel syndrome 
of the left upper extremity with history of neuropathy, 
currently assigned a 10 percent evaluation, from February 24, 
2005?   

3.  Entitlement to service-connection for coronary artery 
disease, to include as secondary to diabetes mellitus.
	  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran performed active service from September 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

By rating action in February 2004, service connection for 
coronary artery disease to include as secondary to diabetes 
mellitus was denied. The veteran appealed this decision.  By 
rating action in August 2005 service connection was granted 
for bilateral carpal tunnel syndrome as part of the 20 
percent evaluation for diabetes mellitus.  Subsequently by 
rating action in February 2007 separate 10 percent 
evaluations were assigned for left and right carpal tunnel 
syndrome from February 24, 2005. The veteran appealed the 
assigned ratings.

As the bilateral carpal tunnel syndrome claims before the 
Board involve a request for higher initial rating following 
the grant of service connection, the Board has characterized 
those issues in light of the distinction noted in Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for 
disabilities already service-connected).  

The veteran testified before the undersigned Acting Veterans 
Law Judge in a Travel Board hearing at the RO in November 
2008.  He also provided testimony at a personal hearing at 
the RO in September 2006.  Transcripts of both hearings are 
in the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDING OF FACT

There is no competent medical evidence that shows the 
veteran's coronary artery disease as a result of service or 
due to an incident therein; within one year of service 
discharge; nor caused or aggravated by the veteran's service-
connected diabetes.


CONCLUSION OF LAW

Coronary artery disease was not incurred in, or aggravated by 
service, nor may a heart disorder be presumed to have been 
incurred in or aggravated by service, nor is coronary artery 
disease secondary to service-connected diabetes. 38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. 

VA notified the veteran in December 2003, March 2004, and May 
2004 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim. VA 
provided adequate notice of how disability ratings and 
effective dates are assigned.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  There is not a scintilla of evidence of any VA 
error in notifying or assisting the veteran that reasonably 
affects the fairness of this adjudication.  Hence, the case 
is ready for adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).  

Service connection for coronary artery disease

The veteran asserts that he has coronary artery disease that 
is due to his service-connected diabetes. 

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. 
38 U.S.C.A. § 1110 (West 2002). Service connection for 
coronary artery disease may be presumed if it is shown to a 
degree of 10 percent disabling within the first post service 
year. 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). Service connection 
may be established on a secondary basis for a disability that 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected. 38 C.F.R. § 3.310(b) (2008). 

Service medical records show that clinical evaluation of the 
heart and vascular system at the time of the veteran's 
enlistment examination in April 1968; and his separation 
examination in March 1970 were entirely normal.

Since service, the veteran apparently suffered a myocardial 
infarction in 1996, 16 years after service.  

The veteran has submitted several medical reports, including 
reports from Donald G. Prouty, M.D., and Sudeep Mohan, M.D.  
These reports note the veteran was initially diagnosed with 
diabetes mellitus in March 2001.  They further noted a 
history of coronary artery disease, and an old myocardial 
infarction in 1996.  A November 2003 note from Dr. Mohan 
indicates that the veteran had coronary artery disease and 
that an underlying risk factor was diabetes.

At a May 2004 VA examination, the examiner noted that the 
veteran was diagnosed with coronary artery disease in 
February 1996.  He was not diagnosed with diabetes until 
March 2001.  The examiner opined that:

Veteran's coronary artery disease is not 
as likely related to his service-
connected type 2 diabetes. Based on his 
history, his coronary artery disease 
happened much earlier in 1996 prior to 
his diagnosis of type 2 diabetes, which 
was diagnosed in 2001.

In a January 2006 VA medical opinion, it was noted that the 
veteran's coronary artery disease preexisted the diagnosis of 
diabetes.  In addition the veteran had multiple other risk 
factors for coronary artery disease including smoking, 
hyperlipidemia, and hypertension.  It was noted the coronary 
artery disease had remained essentially unchanged post 
cardiac catherization in 1996.  The examiner opined that it 
was unlikely that the veteran's diabetes had aggravated CAD.

There is no documented evidence of heart disease in the 
veteran's service medical evidence.  Further, there is no 
medical evidence that links the veteran's present heart 
disease with an event in service or within one year of 
service discharge. As such, 
service connection for coronary artery disease is not 
warranted on a direct basis. 

The veteran also claims that his coronary artery disease is 
caused by his service-connected diabetes. The January 2006 VA 
medical opinion indicated that it was not likely that the 
veteran's service-connected diabetes caused his coronary 
artery disease as the coronary artery disease preexisted the 
diagnosis of diabetes by many years.  There is no competent 
medical evidence of record that showed that the veteran's 
coronary artery disease was due to or aggravated by his 
service-connected diabetes. 

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion. The veteran, however, 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation. Accordingly, his lay opinion 
does not constitute medical evidence and lacks probative 
value. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996). 

As such, service connection for coronary artery disease on a 
direct or secondary basis is not warranted, and the appeal is 
denied. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for coronary artery disease to include as 
secondary to diabetes mellitus is denied.


REMAND

The Board has determined that further development action is 
required before appellate review of the file can proceed.  

The veteran testified before the Board in November 2008 that 
his service-connected carpal tunnel syndrome of the upper 
extremities has become worse since his last VA examination in 
July 2005.  When a veteran claims that his condition is worse 
than when originally rated, and when the available evidence 
is too old for an evaluation of the claimant's current 
condition, VA's duty to assist includes providing him with a 
new examination. Olson v. Principi, 3 Vet. App. 480, 482 
(1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
case is accordingly remanded to the RO so that the veteran 
may be afforded a VA examination.

The Board also notes in that regard the veteran testified he 
receives ongoing treatment through the Saginaw VAMC including 
treatment two months prior to the Travel Board hearing which 
found "a problem with my carpal tunnel."  The RO should 
associate with the veteran's claims file all outstanding VAMC 
treatment records for the veteran's bilateral carpal tunnel 
syndrome from July 2005 and associate them with the VA claims 
file.    

Accordingly, this remaining matter is hereby REMANDED to the 
RO for the following actions:

1.  The RO should send the veteran a 
letter requesting him to provide any 
outstanding medical records 
pertaining to treatment or evaluation of 
his carpal tunnel syndrome and any 
necessary authorization to enable VA to 
obtain such records on his behalf.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran, including Saginaw VAMC 
records dated since July 2005.  If the RO 
is unsuccessful in its efforts to obtain 
any such evidence, it should so inform 
the veteran and his representative and 
request them to submit the outstanding 
evidence.  In any event, the RO should 
obtain a copy of any pertinent VA 
outpatient records not currently in the 
claims file.

3.  The RO should schedule the veteran 
for VA examination at an appropriate VA 
medical facility.  The entire claims file 
must be made available to the examiner 
designated to examine the veteran, and 
the examiner should indicate in the 
report the entire file was reviewed.  The 
examination report should include a 
discussion of the veteran's documented 
medical history regarding his carpal 
tunnel syndrome of the bilateral upper 
extremities, and should also address the 
veteran's assertions regarding those 
conditions.  All appropriate medical 
diagnostics should be accomplished, and 
all clinical findings should be reported 
in detail.  Medical findings should be 
expressed in terms conforming to the 
applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  

4.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claims 
for increased initial ratings in light of 
all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal is not granted, the RO should 
furnish to the veteran an appropriate 
SSOC that includes citation to and 
discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and should afford him a reasonable 
opportunity to respond thereto.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


